Citation Nr: 0901980	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-34 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to an increased rating for diabetes mellitus 
type II, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for left upper 
extremity peripheral neuropathy, currently rated as 10 
percent disabling.

6.  Entitlement to an increased rating for right upper 
extremity peripheral neuropathy, currently rated as 10 
percent disabling.

7.  Entitlement to an increased rating for left lower 
extremity peripheral neuropathy, currently rated as 10 
percent disabling.

8.  Entitlement to an increased rating for right lower 
extremity peripheral neuropathy, currently rated as 10 
percent disabling.

9.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
July 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in May 2008.  A transcript of the hearing has 
been associated with the claims file.  




The issues of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for hypertension, entitlement to service 
connection for PTSD, entitlement to an increased rating for 
diabetes mellitus type II, currently rated as 20 percent 
disabling, entitlement to an increased rating for left upper 
extremity peripheral neuropathy, currently rated as 10 
percent disabling, entitlement to an increased rating for 
right upper extremity peripheral neuropathy, currently rated 
as 10 percent disabling, entitlement to an increased rating 
for left lower extremity peripheral neuropathy, currently 
rated as 10 percent disabling, entitlement to an increased 
rating for right lower extremity peripheral neuropathy, 
currently rated as 10 percent disabling, and entitlement to a 
total rating based upon individual unemployability, are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On May 14, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal in regard to the 
issue of entitlement to service connection for coronary 
artery disease is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the September 2007 Substantive 
Appeal by the appellant (or his representative), in regard to 
the issue of entitlement to service connection for coronary 
artery disease, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn the appeal in regard to entitlement to service 
connection for coronary artery disease, Transcript at 3 
(2008), and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal in 
regard to service connection for coronary artery disease and 
it is dismissed.


ORDER

The appeal in regard to service connection for coronary 
artery disease is dismissed.


REMAND

Initially, and relevant to all of the claims on appeal in 
this case, the Board notes that the appellant testified that 
he has had recent treatment at a VA facility.  Transcript at 
10-11 (2008).  These records have not been associated with 
the claims file.  Further, additional evidence was received 
in January 2008 and the appellant has not waived initial 
agency of original jurisdiction (AOJ) consideration of the 
evidence.  

In addition, the Board notes that the appellant testified 
that during service in PleiKu, Vietnam, the camp at which he 
was stationed, Camp Holloway, came under rocket and mortar 
attack on a weekly basis, and recalled that in one attack, he 
sustained a concussion.  Transcript at 14-17 (2008).  He 
added that in another incident at Camp Holloway, he witnessed 
an M-79 grenade launcher explode in his friend's hand, after 
which he saw his friend's hands were covered in blood.  Id at 
14-15.  He further conveyed that in another incident at Camp 
Holloway, a helicopter flying overhead fired rockets into the 
bushes around the camp where the enemy was lying in wait to 
ambush, and that afterwards, 50 to 60 dead bodies of the 
enemy were dragged out of the bushes.  Id. at 15.  

The Board notes that the corroboration of the appellant's 
claimed in-service stressors has not been attempted.  In that 
regard, the Board notes that service personnel records, to 
include his DD Form 214, show that he was assigned to the 
188th Ord. Co. (Ammo), from January 1968 in Vietnam, and that 
his military occupational specialty (MOS) was ammunition 
storage specialist/ammunition guard.  Campaigns are noted to 
have included Vietnam Counter Offensive Phase III, TET 
Offensive, and an unnamed campaign.  His DD Form 214 shows 
his decorations and awards include a Vietnam Service Medal 
and a Vietnam Campaign Medal w/60 Device.  Other decorations 
and awards noted in the service personnel records include a 
National Defense Service Medal.  The Board notes that a June 
1978 Review Board report reflects that the appellant's 
discharge had been upgraded, in part, "on basis of ARCOM 
[Army Commendation Medal], PH [Purple Heart Medal] (wound 
cited in ARCOM citation)," and it was noted to have been 
subsequently determined that the "ARCOM" was awarded to a 
different individual with the same name as appellant, and not 
to the appellant.  

In addition, the Board notes that based on a July 1971 claim, 
the AOJ requested records in association with alleged 
hospitalization for malaria in April 1968 and December 1968 
at the Vietnam Army Hospital in Pleiku, and in December 1968 
at the Cam Ranh Bay Army Hospital.  In a September 1971 
response, the National Personnel Records Center (NPRC) 
reported that no clinical or medical records were found.  The 
Board notes that a December 2003 rating decision notes 
service medical records "through July 2, 1971" were 
considered.  The Board notes that the separation examination 
report is dated in June 7, 1971.  

The Board further notes that in association with separation, 
the appellant made a statement to the effect that upon his 
return from Vietnam, it seemed as if his world had fallen 
apart.  The June 1971 separation examination report shows 
that his neuropsychiatric status was assigned a profile of 
"1," and a June 1971 personnel record notes no appearance 
of mental defect, derangement, or abnormality.  The Board 
notes that a June 1978 Discharge Review Board report notes 
that his neuropsychiatric mental status was not evaluated at 
separation.  

In addition, in an undated stressor statement, received in 
approximately 2006, the appellant stated that he was treated 
for PTSD at Medical College Hospital in Toledo in 1972, used 
alcohol to ease his pain, and was treated for alcohol abuse 
at St. Charles Hospital.  At the hearing, he testified that 
he was an inpatient at St. Charles Hospital in the winter of 
1972, and that he was treated/evaluated by a psychologist.  
Transcript at 12 (2008).  He added that he had had three 
alcohol-related motor vehicle infractions, and that in 
association with rehabilitation, a private physician told him 
that he had PTSD.  Id. at 13.  The Board notes that these 
records are not associated with the claims file.  

The Board further notes that in a December 2006 notice of 
disagreement, the appellant stated that he was unable to work 
due to an increase in his disabilities, and particularly due 
to lack of strength in his upper and lower extremities.  A VA 
record, dated in August 2006, notes that the appellant was 
unable to work, and the appellant testified that he was 
unable to work due to his physical disabilities.  Transcript 
at 18 (2008).  

The Board notes that the appellant's diabetes mellitus is 
currently evaluated as 20 percent disabling pursuant to 38 
C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 
provides that diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent evaluation.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In addition, the Board notes peripheral neuropathy of the 
right upper extremity has been assigned a 10 percent 
evaluation and peripheral neuropathy of the left upper 
extremity has been assigned a 10 percent evaluation, under 
Diagnostic Code 8515.  In that regard, Diagnostic Code 8515 
provides for a 10 percent evaluation for mild incomplete 
paralysis of the median nerve for the major or minor nerve.  
A 30 percent is warranted for moderate incomplete paralysis 
of the major hand and a 20 percent rating for the minor hand.  
A 50 percent evaluation is warranted for severe incomplete 
paralysis of the major hand, and a 40 percent evaluation for 
the minor hand.  A 70 percent evaluation is warranted for 
complete paralysis of the median nerve for the major hand, 
and a 60 percent evaluation for the minor hand, with the hand 
inclined to the ulnar side with the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, and the thumb in the plane of 
the hand (ape hand); incomplete and defective pronation of 
the hand with the absence of flexion of the index finger, 
feeble flexion of the middle finger, inability to make a 
fist, and index and middle fingers that remain extended; 
inability to flex the distal phalanx of the thumb with 
defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515 
(2008).

Further, the Board notes that peripheral neuropathy of the 
right lower extremity has been assigned a 10 percent 
evaluation and peripheral neuropathy of the left lower 
extremity has been assigned a 10 percent evaluation under 
Diagnostic Code 8520.  In that regard, the Board notes that 
incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

In this case, the Board finds that further development is 
necessary in order to determine the degree of impairment due 
to the appellant's service-connected peripheral neuropathy of 
the upper and lower extremities and diabetes mellitus, type 
II.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and inquire as to 
where he has received VA treatment.  
Obtain any relevant VA treatment records 
that have not been associated with the 
claims file.  All records obtained should 
be associated with the claims file.  

2.  The AOJ should attempt to corroborate 
the appellant's alleged in-service 
stressors, to include rocket and mortar 
attacks, the exploding M-79 grenade 
launcher, and rockets from a helicopter, 
all referred to above, while the veteran 
was located at Camp Holloway, through the 
appropriate channels, to include 
organizational records.  All records 
obtained should be associated with the 
claims file.  Any unobtained records in 
association with the discharge 
determination should be obtained and 
associated with the claims file.  

3.  The AOJ should request that the 
appellant provide a completed 
authorization for release of information 
with the pertinent information regarding 
the private facilities at which he was 
treated in 1972, to include the Medical 
College, St. Charles Hospital, and records 
in association with rehabilitation for 
alcohol abuse.  All records obtained 
should be associated with the claims file.  

4.  The AOJ should schedule the appellant 
for a VA examination to determine the 
degree of impairment due to diabetes 
mellitus, type II, and peripheral 
neuropathy of the 
upper and lower extremities.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to the degree of impairment 
due to the appellant's diabetes mellitus, 
and peripheral neuropathy of the right 
upper extremity, left upper extremity, 
right lower extremity and left lower 
extremity.  In addition, the AOJ should 
request that the examiner provide an 
opinion as to any impact the appellant's 
diabetes mellitus, and/or peripheral 
neuropathy of the right upper extremity, 
left upper extremity, right lower 
extremity, and left lower extremity have 
on his employability.  A complete 
rationale should accompany all opinions 
provided.  

5.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


